UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                             No. 99-60697
                           Summary Calendar
                          __________________


               In The Matter Of:   EVAN DOSS, JR. CORP.

                                           Debtor.

     EVAN DOSS, JR.,

                                           Appellant,

                                   v.

     LEOLA DICKEY,

                                           Appellee.

            ______________________________________________

         Appeal from the United States District Court for the
               Southern District of Mississippi, Jackson
                            5:97-CV-110-BrS
            ______________________________________________

                             May 1, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Evan Doss, Jr. appeals from an order of the district court

denying his motion to alter or amend an order of the bankruptcy

court for the Southern District of Mississippi.         The order sought

to be amended was an agreed order regarding motion of Trustee for

approval to sell property free and clear of liens to the highest


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
bidder.   At a hearing on the trustee's motion to sell property,

Doss agreed to the settlement reflected in the bankruptcy court

order.    Because he had agreed to the order, the district court

affirmed the bankruptcy court decision.   For the reasons stated in

the order of the district court dated September 28, 1998, we affirm

the order of the bankruptcy court.

                                                          AFFIRMED




                                2